Citation Nr: 1401580	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-32 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for right leg fracture.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1973.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, the Board remanded this case for further development.


FINDING OF FACT

The competent and credible evidence does not show that the Veteran's residuals of a right leg fracture are related to his military service.


CONCLUSION OF LAW

Residuals of a right leg fracture were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002 Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran was sent a letter in December 2008 that provided information as to what evidence was required to substantiate the claims, the division of responsibilities between VA and a claimant in developing an appeal, and what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, including treatment at Womack Army Hospital for disabilities including left shoulder separation and concussion.  Additionally, the claims file contains post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's June 2011 remand, VA provided the Veteran with a medical examination in July 2011.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinions as to the nature of the claimed disability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the June 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Direct service connection requires competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

X-rays of the Veteran's right leg show an old fracture deformity of the mid to distal right tibia.  Thus, the current disability requirement is satisfied.

With regard to the second requirement of an in-service occurrence or aggravation of a disease or injury, the Veteran has reported fracturing his right leg as the result of a motorcycle accident in the early 1970s.  See January 2009 VA treatment record.  The Veteran's service treatment records do not show in-service complaints of, diagnosis of, or treatment for a right leg disability or injury.  VA attempted to corroborate the Veteran's lay statements with an examination.  Unfortunately, the July 2011 examiner found that the current right leg fracture could not be adequately dated through any radiologic technique.  Nevertheless, a layperson, like the Veteran, is competent to report on that of which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).   Thus, this claim hinges on whether the Veteran's lay statements are found to be credible in light of the entire record.  See Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

The lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, the Board, when considering whether lay evidence is satisfactory, properly considers any evidence of interest, bias, consistency of provided statements with other evidence submitted on behalf of a Veteran, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, and desire for monetary gain.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran has reported that his right leg fracture was the result of a motorcycle accident and that he was treated at Womack Army Hospital.  See January 2009 VA treatment record, June 2009 NOD.  To the extent that his records show vehicular injuries, the Veteran sustained a concussion following an automobile accident in November 1971.  The records from the November 1971 incident note that the Veteran was drunk at the time of the accident.  See 38 U.S.C.A. §§ 105, 1110, 1131 (prohibiting compensation for disabilities that are "the result of the person's own willful misconduct or abuse of alcohol or drugs").  Additionally, the Veteran sustained a left ankle injury following a fall from his motorcycle in October 1972, which was after his August 1972 shoulder injury, whereas he stated in his June 2009 NOD that this leg injury occurred first.  No reference is made to a right leg injury in connection with either accident.  As the Veteran's claimed injury was a fractured leg, the Board finds it highly unlikely that such an injury would go undocumented at the time of treatment.  Likewise, although his service treatment records show that the Veteran was treated at Womack Army Hospital for the concussion, his left shoulder dislocation, and the lacerations across his back, there is no record of treatment at that hospital for a right leg fracture.

To the extent that the Veteran is suggesting that his service treatment records are incomplete, the Board finds no evidence of this.  Indeed, his service treatment records include notations from dates throughout his period of service and  note treatment for conditions including left shoulder separation, lacerations across his back, persistent cough, warts, hay fever, abdominal pain, and earache.  Moreover, the Board finds the absence of any reference to a history of right leg fracture in his January 1973 separation examination to be highly probative.  Based on the Veteran's recent statements, this examination would have been within one year of the injury and, given that this examination noted the shoulder separation, it again seems highly unlikely that the examiner would neglect to mention a history of right leg fracture.  Furthermore, the Veteran signed the notes section, which read "Good" under the heading "Notes... and Significant or Interval History."  The Veteran has provided no explanation for why he would have failed to report a significant recent injury at the time of his separation.

Finally, the Board notes that the first reference to this claimed injury occurred 35 years after the Veteran's separation and was provided in conjunction with his claim for VA benefits.  Indeed, the first reference of record to a history of leg fracture was a vague reference in the lay history provided during an October 24, 2008, VA primary care consult.  This is the same day that the Veteran's claim was received.  The Veteran has not submitted or identified any early treatment records.

Based on the lack of corroborating medical records, the 35 year gap between the Veteran's service and his first documented mention of this injury, and the self-interest inherent in providing such evidence at the time of a claim for disability benefits, the Board finds the Veteran's lay evidence of an in-service right leg fracture to be not credible.  As such, no in-service injury is found and service connection is not warranted.

In short, for reasons expressed immediately above, the claim of service connection for residuals of a right leg fracture must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for right leg fracture is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


